Citation Nr: 0628329	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for hypertension to 
include as secondary to diabetes mellitus, type II.

3.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease, lumbar spine for 
the period of time prior to February 10, 2005.

4.  Entitlement to a disability rating greater than 30 
percent for degenerative joint disease, lumbar spine for the 
period of time beginning February 10, 2005.

5.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003, January 2004, and 
December 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
veteran testified before the undersigned at a Travel Board 
hearing in November 2005.  A transcript of this hearing is 
associated with the claims folder.

By rating decision dated in January 2004, the RO granted 
service connection for degenerative changes, lumbar spine and 
assigned a disability rating of 10 percent with an effective 
date of September 19, 2002, the date of the claim.  The 
veteran disagreed with the 10 percent disability rating 
assigned in February 2004, and in February 2005, the RO 
increased the veteran's disability rating for degenerative 
changes, lumbar spine from 10 percent to 30 percent with an 
effective date of February 10, 2005.  Where a veteran has 
filed a notice of disagreement (NOD) as to the assignment of 
a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the veteran's lumbar 
spine increased rating claims, both prior to and beginning 
February 10, 2005, remain before the Board.

The issues of entitlement to increased ratings for 
degenerative joint disease, lumbar spine both prior to and 
beginning February 10, 2005, and the issue of entitlement to 
a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  There is competent evidence of current diagnoses of 
diabetes mellitus and hypertension.

3.  A preponderance of the evidence is against a finding that 
the veteran was exposed to herbicides in service.

4.  There is no evidence of diabetes mellitus in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's diabetes mellitus with his 
period of service, to include exposure to herbicide agents.

5.  There is no evidence of hypertension in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's hypertension with his period 
of service or a service-connected disability.




CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307 (2005).

2.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that diabetes 
mellitus and hypertension are related to his service in the 
United States Navy from April 1966 to April 1969.  He 
essentially argues that his diabetes was latent until 
formally diagnosed in 1982.  He also argues that he developed 
hypertension as a result of his diabetes.  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004)

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in November 2002, prior to 
adjudication of his claims for diabetes and hypertension in 
January 2003.  This letter informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The November 2002 
letter informed the veteran that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  Specifically, 
the letter requested that he tell VA about "any additional 
information or evidence" he wanted VA to try and get for 
him.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
With regard to the issues of service connection for diabetes 
mellitus and hypertension, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection, the 
duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, private 
medical records, Social Security medical records, VA medical 
records, and VA examination reports.  The veteran has not 
identified any other outstanding evidence to be obtained, and 
the record does not reflect any outstanding evidence.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005), and the 
Board will proceed with an analysis of this appeal.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    
	
      1.  Diabetes Mellitus Type II

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a chronic disease, such 
as diabetes mellitus, became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The governing law also provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

Review of the record reveals that the veteran has a current 
diagnosis of diabetes mellitus.  VA medical records show a 
diagnosis of diabetes mellitus since at least February 1999 
and in the November 2005 hearing the veteran testified that 
he was first diagnosed with diabetes mellitus in 1982.  
However, there is no evidence that the veteran's diabetes 
mellitus is related to service.     

To begin with, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
diabetes mellitus on a presumptive basis.  38 U.S.C.A. 
§ 5107(b).  First, there is no evidence of diabetes within 
one year of service.  38 C.F.R. § 3.307(a)(3).  The earliest 
evidence of diabetes comes from reports of medical history in 
treatment records, along with the veteran's November 2005 
hearing transcript when he testified that he was first 
diagnosed with diabetes in 1982, approximately 13 years after 
service.  The veteran also stated that he first began 
experiencing symptoms of diabetes in 1980, 11 years after 
service.  In contrast, in a VA outpatient treatment record 
dated in February 1999, the veteran stated that he was first 
diagnosed with diabetes in 1987, 18 years after service.  
Second, service records do not show that he actually served 
in Vietnam.  During the November 2005 Board hearing, the 
veteran stated that he was primarily stationed in Germany and 
denied ever serving in Vietnam or Korea.  As neither the 
veteran's service personnel records nor his testimony show 
that the veteran ever set foot in Vietnam, he is not entitled 
to the presumption under 38 C.F.R. § 3.307.

Finally, this claim is denied on a direct basis.  The 
veteran's service medical records are silent as to any 
complaint or diagnosis of diabetes mellitus or associated 
symptomatology.  As was stated earlier, he was not diagnosed 
with the disorder until at least 1982, approximately 13 years 
after his separation from service.  By the veteran's own 
testimony, he did not even begin to experience symptoms of 
diabetes until 1980, approximately 11 years after service.  
The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Moreover, there is no competent evidence 
of record that links the veteran's diabetes mellitus to any 
event in service.  Even though the veteran feels that his 
condition is related to service, he is a lay person without 
medical training or expertise, and is not qualified to offer 
opinions regarding the diagnosis or etiology of medical 
conditions.  Thus, his opinion is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. 
App. at 494-5.  Therefore, the preponderance of evidence is 
against service connection for diabetes mellitus.  38 
U.S.C.A. § 5107(b).  

2.	 Hypertension

The veteran does not claim that hypertension was present or 
is otherwise related to service.  Instead, the veteran 
contends that service connection for hypertension is 
warranted on a secondary basis as secondary to his diabetes.  
However, the veteran is not service-connected for diabetes.  
While it is not possible to award service connection for 
hypertension on a secondary basis the Board must consider 
whether service connection for hypertension is warranted on a 
direct basis.   

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a chronic disease, such 
as hypertension, became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are negative for a 
diagnosis or treatment of hypertension.  The veteran's 
entrance examination report in April 1966 shows a blood 
pressure reading of 130/88.  The veteran's separation 
examination report in February 1969 shows a blood pressure 
reading of 120/80.  Hypertension was not diagnosed during 
service or within the first post service year.        

Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm..  38 C.F.R. § 4.104 Note(1) to 
Diagnostic Code 7101 (2005).  At no time during service did 
the veteran have a diastolic blood pressure of 90 mm. or 
greater or a systolic blood pressure of 160 mm. or greater. 

The veteran was discharged from service in April 1969.  The 
first showing of hypertension in the record is dated in 
September 1998, approximately 29 years after the veteran's 
discharge from service.  A September 1998 private treatment 
report shows treatment for hypertension.  Again, the Board 
must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In sum, the Board finds that there is no competent evidence 
in the record showing that hypertension was present in 
service or is otherwise related to the veteran's military 
service.  There is no evidence of hypertension in service, 
only a slightly elevated blood pressure reading at entrance.  
In fact, at separation the veteran's blood pressure was 
reportedly normal.  Also, there is no diagnosis of 
hypertension within one year from service.  The first 
diagnosis of hypertension appears to have occurred 
approximately 29 years after service.  While the veteran 
alleges that his current hypertension is related to service, 
he is not competent to offer an opinion as to the etiology of 
his high blood pressure.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at  494.  Therefore, the preponderance 
of the evidence is against the claim for entitlement to 
service connection for hypertension.

Conclusion

The Board declines to obtain a medical nexus opinion with 
respect to the above claims for service connection because 
there is no evidence linking the veteran's disorders to 
service.  While there is evidence of current diabetes 
mellitus and hypertension, there is no true indication that 
either disability is associated with service or a service-
connected disability.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Indeed, in view of the negative examination 
performed at separation from service and the first suggestion 
of pertinent disability many years after active duty, 
relating the veteran's claimed disorders to service would be 
speculative.  The veteran maintains that his current diabetes 
and hypertension are somehow related to events during active 
service, but given the lapse of time between service and the 
onset of these disorders, combined with the lack of any 
medical evidence suggesting such a nexus, the Board finds 
that a VA examination is not necessary to decide this appeal.  


ORDER

Service connection for diabetes mellitus, type II is denied.  

Service connection for hypertension is denied.


REMAND

The veteran was last afforded a VA examination for his 
service-connected back disorder in February 2005.  In 
correspondence dated in March 2005, however, the veteran 
reported that his back disorder had increased in severity 
since the February 2005 examination.  Specifically, the 
veteran stated "[s]ince my last VA examination in February ... 
2005 my s.c. disability on my back has increased in 
severity."  Where the veteran claims that his condition is 
worse than when originally rated, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993); VAOPGCPREC 11-95.  The Board 
concludes that in order to comply with VA's duty to assist, 
he is entitled to a current VA examination to assess the 
current severity of his back disorder.  This process is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Finally, the veteran claims that he is entitled to a total 
disability evaluation based on TDIU as a result of his 
service-connected back disorder.  The Board finds that the 
veteran's claim for an increased rating for degenerative 
changes, lumbar spine, is inextricably intertwined with the 
issue of entitlement to TDIU.  Therefore, the Board may not 
properly review the veteran's claim for entitlement to TDIU 
until the agency of original jurisdiction (AOJ) develops and 
adjudicates the veteran's claim of entitlement to a 
disability rating greater than 30 percent for degenerative 
changes, lumbar spine.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 
445-46 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
identify the current level of impairment 
resulting from his service-connected 
degenerative changes, lumbar spine.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should indicate in the examination report 
whether the veteran's claims folder was 
reviewed prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  
Specifically, the examiner should 
determine whether the veteran's back 
disorder has worsened since the February 
2005 VA examination, and if so, to what 
extent.  The examiner is requested to 
provide all necessary findings, including 
findings pertaining to motion, as well as 
any findings of limited function or pain.  

2.  After the foregoing, when the AOJ 
is satisfied that the record is 
complete, a determination should be 
made regarding the veteran's claims 
for entitlement to a disability rating 
greater than 10 percent for 
degenerative changes, lumbar spine, 
prior to February 10, 2005, and for a 
rating greater than 30 percent from 
February 10, 2005, to the present.  A 
determination should also be made as 
to the veteran's claim for entitlement 
to a total disability rating based on 
individual unemployability (TDIU) due 
to service-connected disability.  If 
any claim remains denied the RO must 
furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to 
respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


